                                      IN THE
                           UNITED STATES DISTRICT COURT
                                     FOR THE
                           WESTERN DISTRICT OF VIRGINIA
                               LYNCHBURG DIVISION

UNITED STATES OF AMERICA                         :
                                                 :
             v.                                  :   Case No. 6:16CR00019
                                                 :
GEORGE CHRISTOPHER MAYS                          :


                           ORDER AMENDING JUDGMENT

       This case is before the court on the government’s motion for substantial assistance filed

pursuant to Rule 35(b) of the Federal Rules of Criminal Procedure on April 12, 2019. Finding

good cause, and hearing no objection thereto, it is now ORDERED that defendant’s sentence is

REDUCED from a term of incarceration of 204 months to a term of incarceration of 72 months,

allocated between the two counts of conviction as set forth in the within motion. All other terms

and conditions of the defendant’s original sentence shall remain the same.

       The Clerk is directed to send certified copies of this Order to the United States Probation

Office, and to the United States Marshall for transmission to the Bureau of Prisons.

       ENTER:         This _______ day of April, 2019.



                                             ______________________________________
                                             SENIOR UNITED STATES DISTRICT JUDGE




Case 6:16-cr-00019-NKM Document 220-1 Filed 04/12/19 Page 1 of 1 Pageid#: 721
